Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, were filed to test the legality of the action of the appraiser in including in the appraised values of the merchandise an item of so-called British purchase tax.
In submitting these appeals counsel for the respective parties have agreed in effect that the issues in these appeals are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record in that case has been admitted in evidence in this case.
Upon the facts and the law applicable, I find and hold the proper dutiable export values of the merchandise covered by these appeals to be the values found by the appraiser, less any additions made by the importers on entry to meet advances made by the appraiser in similar eases then pending on appeal.
Judgment will be rendered accordingly.